Citation Nr: 1759810	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for residuals of uvuloplasty.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The Veteran was scheduled to present testimony before a Veterans Law Judge in August 2017.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A remand is necessary to obtain an updated VA medical examination because the Veteran has indicated that his disability has worsened and the most recent examination of record is too old for rating purposes.  When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  To that effect, the Board notes that the Veteran's most recent uvuloplasty examination is from December 2009, and that this examination is too old for an adequate evaluation of the Veteran's PTSD.  Further, the Veteran indicated in May 2014 and February 2010 that his disability has worsened.  Where there is evidence that the condition has worsened since the last examination, the Veteran is entitled to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated him for his service-connected disability.  After securing any necessary authorization, obtain records from any identified providers.

3.  After completing the above development, schedule the Veteran for an appropriate VA examination to ascertain the current nature, severity, and occupational impact of his disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner is asked to address the following: 

(i) identify all conditions (by diagnosis) that are related to, or manifestations/residuals of the Veteran's uvuloplasty.  The location, type and extent of symptomatology should be fully described. 

(ii) whether there is hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy;

(iii) whether there is hoarseness, with inflammation of cords or mucous membrane

(iv) discuss the effect of the Veteran's uvuloplasty disability on his occupational functioning and daily activities.
After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




